Citation Nr: 1731626	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  12-33 041	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin



THE ISSUE

Entitlement to service connection for an acquired psychiatric disability other than posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs 


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March to April 1976.  He had prior reserve service in the U.S. Marine Corps.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. 

In April 2015, the Board remanded the claim for additional development.  Service connection for PTSD was denied in that decision.   

In August 2016, the Board requested a medical expert opinion from the Veterans Health Administration (VHA) pursuant to 38 C.F.R. § 20.901 (2016).  A response was provided in December 2016.  An addendum opinion was rendered in March 2017.  VA provided a copy of both opinions to the Veteran by correspondence dated in April 2017 and provided him an opportunity to submit additional argument and evidence.  See 38 C.F.R. § 20.903 (2016).  The Veteran submitted an additional statement in May 2017 accompanied by a waiver of the evidence.

Additionally, in a June 2016 rating decision, the RO denied entitlement to service connection for tinnitus.  The Veteran submitted a timely notice of disagreement.  The RO has acknowledged receipt of the notice of disagreement and is developing the appeal.  As it is clear that the RO is still developing this claim, it is not before the Board at this time.



FINDINGS OF FACT

The current acquired psychiatric disability other than PTSD is linked to service. 



CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability other than PTSD have been met.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Pertinent Law and Regulations 

Service connection will be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disability first diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d). 

Service connection requires evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

A veteran who served during a period of war, or after December 31, 1946, will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  38 U.S.C.A. §§ 1111; 1137; 38 C.F.R. § 3.304(b).

When the presumption of soundness attaches to a claim but there is a question of preexisting disability, VA has the burden of establishing by clear and unmistakable evidence (1) that a disability preexisted service and (2) that there was no aggravation during service.  Wagner v. Principi, 370 F. 3d 1089, 1096 (2004).

Aggravation of a preexisting injury or disease will not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Analysis

A November 1975 report of medical examination for enlistment in the Marines notes a normal finding as to the Veteran's psychiatric condition.  A March 17, 1976 service treatment note records the Veteran's reports of "[d]izziness, lethargic feelings" as well as various joint pains.  A March 18, 1976 psychiatric evaluation notes the Veteran's unsatisfactory performances during training based on an observation that he was "a very slow [private] who . . . can[not] understand enough to even start training," while also noting that the Veteran did not present an incapacitating physical or mental disability at the time.  The examiner at the time wrote that the Veteran presented "symptoms that [were] clearly related to stress" as he was "reacting adversely to early exposure to training environment."  He was soon discharged from active service by reason of unsuitability.  See April 1, 1976 Aptitude Board Report.  An April 1, 1976 service treatment record contains a finding that the Veteran was determined to be physically qualified for separation from active duty and that no defects, injuries, or illnesses during his period of active service were found. 

Post-service treatment records reflect various diagnoses of acquired psychiatric disabilities beginning in 2010.  A November 2010 VA treatment note reflects that the Veteran had depression NOS (not otherwise specified), borderline intellectual functioning, and alcohol dependency in remission.  Also noted was his full scale score of "70+/- measurement error" on the Wechsler Adult Intelligence test, which supported the diagnosis of borderline intellectual functioning.  A February 2011 VA mental health note reflects a diagnosis of mood disorder NOS with anxiety. 

A September 2010 Disability Benefits Questionnaire (DBQ) report notes diagnoses of adjustment reaction, cognitive disorder NOS, and polysubstance abuse.  The examiner noted the Veteran's report that "[w]hile he was in school, he was referred for special education classes, but his mother declined to allow him to participate in those classes and insisted that he be placed in a regular school classes in which the Veteran state[d] he had much difficulty keeping up . . . ."  The Veteran denied substance abuse prior to service.   The examiner opined that it was "less likely than not that his current emotional state is related to what occurred while he was in the military for one month" and "more likely that the Veteran has difficulty with cognition from fairly young age and that these difficulties have continued over the course of his life."  Other than stating that the Veteran's cognitive disability likely pre-existed his active service, the examiner did not clearly explain whether such was aggravated during service in light of the documented in-service symptoms.  While the examiner concluded that "[n]either his mood nor his cognition was likely affected by his military service," she did not provide a rationale.  

In a May 2015 addendum opinion, the examiner identified the Veteran's cognitive disorder as borderline intellectual functioning and opined that such clearly and unmistakably existed prior to active service.  The examiner noted that the November 2010 IQ test "ranks the Veteran in the borderline intellectual functional range" and cited his "scholastic and employment record, his description of functioning in school, and the notation in his military record that the Veteran . . . was a very slow private . . ."  The examiner also opined that it was "less likely than not that there was an aggravation or exacerbation of the Veteran's cognitive disorder during his brief military service," but no explanation was offered as to the aggravation prong.  

In December 2016 the Board obtained an expert medical opinion through the Veterans Health Administration (VHA).  The physician opined that it was "less likely than not that the Veteran's diagnosis of cognitive disorder [was] the result of a disease or injury in the service or aggravated or exacerbated during his brief period military service . . . ."  The examiner added that the Veteran's cognitive disability "existed prior to his military service although probably not formally diagnosed."  She also wrote that there was "no evidence that it clearly and unmistakably aggravated or worsened during his military service," but was not responsive to the correct legal criteria, i.e., whether the evidence clearly and unmistakably showed non-aggravation during service.  

The VHA examiner noted the Veteran's "significant history of physical abuse growing up" as well as "a significant history of alcohol and drugs abuse" post-service and agreed with the May 2015 addendum opinion that there was no aggravation of the cognitive disorder during his active service, but she failed to include a rationale.  With regard to other acquired psychiatric disorders, to include mood disorders, depressive disorder, and adjustment disorder, the VHA examiner opined that "there was no evidence" that such conditions were related to the Veteran's military service.   

The VHA examiner attributed such conditions to the Veteran's significant history of alcohol and drug abuse post-service, while remarking that alcoholism "produces many similar signs and symptoms required for diagnosis of major depression and it can exacerbate depression," but did not address the pertinent service treatment records from March 1976.  The VHA examiner was uncertain whether these conditions other than cognitive disability pre-existed service, but opined that "it was less likely than not that the Veteran's mood disorder was aggravated or exacerbated by service," based on the April 1, 1976 service treatment note finding that no defects were noted upon separation.  However, she relied on the absence of documented in-service diagnoses and again failed to consider the relevant service treatment records documenting in-service symptoms.

The March 2017 VHA addendum opinion again misunderstood the applicable standards of proof.  The physician noted that "even if [the] Veteran's diagnosis of cognitive disorder was present while he was in service, there is no clear and unmistakable evidence that it was aggravated in active service and the information reveals it pre-existed service."  However, the VHA examiner was again unresponsive to the correct legal criteria, i.e., whether the evidence clearly and unmistakably showed non-aggravation during service.  
The VHA examiner added that "if a cognitive disorder was present in service . . . it [was] less likely than not that it [was] related to [the] Veteran's different diagnoses of organic mental disorder and other psychiatric disorders diagnosed since 2010."  The physician added that problems with intellectual functioning, "if present in a person, is there from early age and usually not acquired."  The VHA examiner also observed that "there are many different symptoms of mood or other psychiatric disorders" and found that "fatigue/lethargy can be a symptom of depressive disorders and dizziness can be seen in anxiety disorders."  The VHA examiner further noted that "joint pain, [while] not a manifestation of a mood disorder, it can exacerbate in conditions of stress."  

Analysis

Initially, as the claimed acquired psychiatric disability other than PTSD was not noted on the Veteran's enlistment examination report, the presumption of soundness attaches; and may be rebutted only by clear and unmistakable evidence that the disability was both pre-existing and not aggravated by service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

While there is ample evidence that the Veteran's cognitive disability existed prior to his active service, the evidence is not clear and unmistakable on the aggravation prong of the presumption of soundness.  Therefore, the presumption is not rebutted and the claim becomes one for ordinary service connection.  Wagner, 370 F.3d 1089.  As the evidence does not indicate that the Veteran had any other acquired psychiatric disabilities prior to service, the same analysis for service connection applies for those disabilities.   

The record documents in-service symptoms and a current disability.  In this regard, the March 17, 1976 service treatment note records the Veteran's reports of "[d]izziness, lethargic feelings" as well as various joint pains.  A March 18, 1976 psychiatric evaluation notes that the Veteran presented "symptoms that [were] clearly related to stress" as he was "reacting adversely to early exposure to training environment."  The March 2017 VHA examiner's opinion serves to link the Veteran's current acquired psychiatric disability to these in-service symptoms, as she found that "fatigue/lethargy can be a symptom of depressive disorders and dizziness can be seen in anxiety disorders."  The VHA examiner further noted that "joint pain, [while] not a manifestation of a mood disorder, it can exacerbate in conditions of stress."  The other opinions do not contradict the March 2017 VHA opinion in this regard, as they have not specifically evaluated these in-service symptoms.  Therefore, the Board resolves all reasonable doubts in the Veteran's favor and finds that his current acquired psychiatric disability other than PTSD is linked to his in-service symptoms.

Further, to the extent that the Veteran's cognitive disability was found to pre-exist his service, there have been no specific findings that the in-service symptomatology was a natural progression of such disability.  Thus, the evidence of record does not rebut the presumption of aggravation.  See 38 C.F.R. § 3.306. 

Accordingly, service connection for an acquired psychiatric disability other than PTSD is warranted.  In reaching this conclusion, the benefit of doubt doctrine has been applied where appropriate.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for an acquired psychiatric disorder other than PTSD is granted. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


